                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

YANCY LAMARR WHITE,                                )
                                                   )
               Petitioner,                         )
                                                   )
       v.                                          )           No. 2:20-CV-00018-NCC
                                                   )
DAN REDINGTON,                                     )
                                                   )
                                                   )
               Respondent.                         )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on various motions filed by petitioner Yancy Lamarr

White. First, petitioner seeks leave to commence his 28 U.S.C. § 2254 action without payment

of the filing fee. (Docket No. 2). Having reviewed the motion to proceed in forma pauperis,

along with the financial information provided in support, the Court finds that the motion should

be granted. See 28 U.S.C. § 1915(a)(1).

       Second, petitioner seeks leave to file a memorandum in support of his § 2254 petition.

(Docket No. 4). In the motion, petitioner states that based on the directions contained in the form

petition, he did not include case law or argument. Nevertheless, he requests the opportunity to

present such material to the Court. The Court finds that the motion should be granted.

       Third, petitioner has filed a motion to appoint counsel. (Docket No. 5). In civil cases, a

pro se litigant does not have a constitutional or statutory right to appointed counsel. Ward v.

Smith, 721 F.3d 940, 942 (8th Cir. 2013). Rather, a district court may appoint counsel in a civil

case if the court is “convinced that an indigent [litigant] has stated a non-frivolous claim…and

where the nature of the litigation is such that [the litigant] as well as the court will benefit from

the assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When
determining whether to appoint counsel for an indigent litigant, a court considers relevant factors

such as the complexity of the case, the ability of the pro se litigant to investigate the facts, the

existence of conflicting testimony, and the ability of the pro se litigant to present his or her

claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

        After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Petitioner has demonstrated, at this point, that he can adequately present

his claims to the Court. The Court will entertain future motions for appointment of counsel as

the case progresses.

        Finally, petitioner has filed a motion for an evidentiary hearing. (Docket No. 6). The

Court will deny the motion at this time, as respondent has not yet had the opportunity to respond

to the petition.

        Accordingly,

        IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

        IT IS FURTHER ORDERED that petitioner’s motion for leave to file a memorandum

in support of his 28 U.S.C. § 2254 petition (Docket No. 4) is GRANTED.

        IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel

(Docket No. 5) is DENIED at this time.

        IT IS FURTHER ORDERED that petitioner’s motion for an evidentiary hearing

(Docket No. 6) is DENIED at this time.

        Dated this 8th day of April, 2020.


                                                           /s/ Noelle C. Collins
                                                        NOELLE C. COLLINS
                                                        UNITED STATES MAGISTRATE JUDGE

                                                   2
